Exhibit [Form of Subordinated Indenture] VANGUARD NATURAL RESOURCES, LLC VNR FINANCE CORP. as Issuers, any Subsidiary Guarantors party hereto, and [], as Trustee INDENTURE Dated as of Debt Securities CROSS-REFERENCE TABLE TIA Section Indenture Section 310(a) 7.10 (b) 7.10 (c) N.A. 311(a) 7.11 (b) 7.11 (c) N.A. 312(a) 5.01 (b) 5.02 (c) 5.02 313(a) 5.03 (b) 5.03 (c) 13.03 (d) 5.03 314(a) 4.05 (b) N.A. (c)(1) 13.05 (c)(2) 13.05 (c)(3) N.A. (d) N.A. (e) 13.05 (f) N.A. 315(a) 7.01 (b) 6.07 & 13.03 (c) 7.01 (d) 7.01 (e) 6.08 316(a) (last sentence) 1.01 (a)(1)(A) 6.06 (a)(1)(B) 6.06 (a)(2) 9.01(d) (b) 6.04 (c) 5.04 317(a)(1) 6.02 (a)(2) 6.02 (b) 4.04 318(a) 13.07 N.A. means Not Applicable NOTE:This Cross-Reference table shall not, for any purpose, be deemed part of this Indenture. TABLE OF CONTENTS ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions 1 Section 1.02 Other Definitions 7 Section 1.03 Incorporation by Reference of Trust Indenture Act 7 Section 1.04 Rules of Construction 7 ARTICLE II DEBT SECURITIES Section 2.01 Forms Generally 8 Section 2.02 Form of Trustee’s Certificate of Authentication 8 Section 2.03 Principal Amount; Issuable in Series 8 Section 2.04 Execution of Debt Securities 11 Section 2.05 Authentication and Delivery of Debt Securities 11 Section 2.06 Denomination of Debt Securities 13 Section 2.07 Registration of Transfer and Exchange 13 Section 2.08 Temporary Debt Securities 14 Section 2.09 Mutilated, Destroyed, Lost or Stolen Debt Securities 15 Section 2.10 Cancellation of Surrendered Debt Securities 15 Section 2.11 Provisions of the Indenture and Debt Securities for the Sole Benefit of the Parties and the Holders 16 Section 2.12 Payment of Interest; Interest Rights Preserved 16 Section 2.13 Securities Denominated in Dollars 16 Section 2.14 Wire Transfers 16 Section 2.15 Securities Issuable in the Form of a Global Security 17 Section 2.16 Medium Term Securities 19 Section 2.17 Defaulted Interest 20 Section 2.18 CUSIP Numbers 21 ARTICLE III REDEMPTION OF DEBT SECURITIES Section 3.01 Applicability of Article 21 Section 3.02 Notice of Redemption; Selection of Debt Securities 21 Section 3.03 Payment of Debt Securities Called for Redemption 22 Section 3.04 Mandatory and Optional Sinking Funds 23 Section 3.05 Redemption of Debt Securities for Sinking Fund 23 ARTICLE IV PARTICULAR COVENANTS OF THE ISSUERS Section 4.01 Payment of Principal of, and Premium, If Any, and Interest on, Debt Securities 25 Section 4.02 Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Debt Securities 25 ii Section 4.03 Appointment to Fill a Vacancy in the Office of Trustee 26 Section 4.04 Duties of Paying Agents, etc 26 Section 4.05 SEC Reports; Financial Statements 27 Section 4.06 Compliance Certificate 27 Section 4.07 Further Instruments and Acts 28 Section 4.08 Existence 28 Section 4.09 Maintenance of Properties 28 Section 4.10 Payment of Taxes and Other Claims 28 Section 4.11 Waiver of Certain Covenants 28 ARTICLE
